

116 HR 2583 IH: PPP Equity Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2583IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mrs. Hinson (for herself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify the calculation of the maximum loan amount under the paycheck protection program for farmers, ranchers, and sole proprietors, and for other purposes.1.Short titleThis Act may be cited as the PPP Equity Act of 2021.2.Gross revenue calculation for farmers, ranchers, and sole proprietors(a)In generalSection 7(a)(36)(V) of the Small Business Act (15 U.S.C. 636(a)(36)(V)) is amended—(1)in the subparagraph heading, by striking farmers and ranchers and inserting farmers, ranchers, and sole proprietors; (2)in clause (i)—(A)in subclause (I), by inserting is a sole proprietor, after independent contractor,; and(B)in subclause (II), by striking farm income or expenses on a Schedule F and inserting income or expenses on a Schedule C (or any equivalent successor schedule) or Schedule F; and(3)in clause (ii)(I)(aa)(AA), by inserting Schedule C (or any equivalent successor schedule) or before Schedule F.(b)Conforming amendmentsSection 313(b) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260) is amended—(1)by striking Date; in the subsection heading and all that follows through Except and inserting Date.—Except; and(2)by striking paragraph (2).(c)Effective date; applicability(1)In generalThis Act and the amendments made by this Act shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(2)Process for borrowers previously excludedNot later than 60 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall establish a process under which a borrower that was prohibited from requesting a recalculation of a covered loan under section 7(a)(36)(V)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(V)(iv)) because of the application of section 313(b)(2) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260), as in effect on the day before the date of the enactment of this Act, may submit, via mail or online, a request for such recalculation.